Hopkins, J.
(dissenting): I cannot concur in the conclusion reached by the majority of the court. In my opinion, the record in this case fails to sustain the majority opinion in the essential details necessary to such a conclusion. A reversal is predicated upon the ground that the trial court erred in rejecting certain testimony tending to show that some “mysterious stranger” might have committed the murder. If this offered testimony was properly excluded many minor errors alleged by the defendant and discussed in the majority opinion were not of sufficient magnitude to require reversal. I will, therefore, give attention, chiefly, to the defendant’s rejected offer.
A brief statement of the conditions surrounding the tragedy is proper. Ella Scott, wife of the defendant, was mortally wounded about eleven o’clock at night in her home at La Cygne. She was shot twice with a .32 calibre Smith & Wesson revolver. One shot took effect in her right breast and the other in her left breast near the heart. Her husband was charged with the crime. To show a motive the state introduced evidence tending to show trouble between the defendant and his wife on account of alleged relations between the defendant and one Arlene Scott. Arlene Scott was a niece of the deceased but no blood relation of the defendant. She had lived with the defendant and his wife for four years and at the time of the murder was nineteen years old. The defendant was thirty-two. A short time before the tragedy Arlene Scott had gone to Pittsburg, where she was attending teachers’ college. On the night of the murder the defendant and his wife returned home from a show in their automobile. The wife got out and went in the house, leaving the defendant at the garage. She was shot a few minutes later. The defendant claimed that he was at the garage fixing his automobile when the shots were fired. The jury concluded otherwise, and in my opinion were amply justified from the facts and circumstances disclosed by the record. The admitted actions of the defendant himself at the time of the tragedy; the things he did and the things that he failed to do must have had weight with the jury in its conclusion that he was the guilty party. First, he heard the shots, but no scream, although six witnesses testified positively that they heard the scream of a woman either between the firing of the two shots or immediately after the last one, or that the scream was cut off by the second shot. These witnesses lived north, east and west of the Scott home. Two of them lived north and beyond the *326garage where the defendant claims to have been, at the time the shots were fired. Second (and if the defendant is not guilty these things are so remarkable they pass understanding), the defendant, on discovering that his wife had been mortally wounded, left her lying on the floor alone in the house while he went away. He met a friend in the street, told him to go to his wife, while the defendant himself went a block and a half away from home to get a doctor. He could have stepped to his own telephone, called the doctor, and remained to minister to the needs of his dying wife, or he could have sent his friend for the doctor and himself remained. Third, he did nothing nor asked anybody to take action to ascertain and capture the-guilty party. Other people did that. Fourth, after returning to his home from the doctor’s, when other people had gathered and were endeavoring to save his dying wife, the defendant sat down in a chair near the door with his -back turned to her and the people administering to her.
The defense makes much of the fact that the gun with which the shots were fired was not found on the premises. It was the most reasonable thing in the world that it was not found. Doubtless the jury concluded that when the defendant ran away through the darkness a block and a half away from the scene of the tragedy, under the pretense of calling the doctor, he could, and likely did, secrete or throw away the revolver. Anywhere on his journey of a block and a half in the darkness, he could have thrown the revolver 150 or 200 feet either north or south and so far away from his own premises that as a matter of course it would not be found there.
It should not be overlooked that an able trial court had considered the matters presented in this case three times previous to the trial under consideration. First, in a preliminary hearing; second, in a trial resulting in a hung jury; third, in a second preliminary hearing when the defendant was charged jointly with Arlene Scott. With this situation the defendant offered testimony that within five minutes after the tragedy a strange man was seen across the street from the Scott home going toward the main street of LaCygne; that about the same time, or a little later, a man was seen running along the right of way of the Frisco railroad several blocks distant from the scene of the tragedy; that a man was seen by two trainmen on a Frisco freight train that came through La Cygne ábout two or three o’clock in the morning; that the train had been examined at Paola and nobody was riding it except the train crew; that from a *327photograph this man that was seen on the freight train was a man who had been in the penitentiary and had been convicted of petty larceny, and that his home was in Pleasanton, and that he had a bad reputation as a peaceable, law-abiding citizen. The defendant offered this testimony on the theory that one accused of crime may introduce evidence to show that it was committed by another and that, therefore, he did not commit it. The defendant suggests that an intruder committed the murder and then, on his own suggestion, pyramids a theory in support of which he strenuously argues that the intruder, having committed the deed, retreated from the kitchen door through the garden to the alley in a northeasterly direction, and that when a sufficient number of excited people had gathered in the vicinity he came back, mingled with the crowd, then walked on across the street, stopped and talked with Laura Rowley, and then made his get-away towards the railway stock yards. The record fails to support any such theory. There was no evidence that the Scott home had been burglarized; no evidence of any confusion of any kind, no bureau drawers pulled out and the contents disturbed, no evidence of any places ransacked, no evidence that anyone had attempted to forcibly enter the home. Instead of there being a “mysterious stranger,” what happened is quiet apparent. L. P. Bishop, a banker of La Cygne, who lives a block west and across the street south from the Scott home, was in bed on his sleeping porch at the nearest corner of his house to Scott’s. He heard the shots and outcries, got up, went in the house, put on some clothing and went to the Scott home, arriving immediately after the defendant had returned there from the doctor’s. Bishop made some investigation about the house and premises and decided that he needed a flashlight. He went back across the street toward his home and was accosted by Laura Rowley, with whom he had some conversation concerning the tragedy. He saw Laura Rowiley’s father and mother there. He went on to his house, got his flashlight and returned to the Scott home. This was all done within a very few minutes. Laura Rowdey testified that she talked with some stranger who came by her house, but that she did not see nor talk with Mr. Bishop that night. It is very apparent that if the alleged stranger had come by her house and she had held any such conversation with him as the defendant offered to prove, there would have been no occasion for her making inquiry of Mr. Bishop. If she had previously talked *328with Mr. Bishop and the alleged stranger came later there would have been no occasion for her to have questioned the stranger. Under the circumstances it is perfectly apparent that in the excitement and confusion Miss Rowley inquired of but one man concerning the tragedy, and that man was Mr. Bishop. All of the physical facts and circumstances that surround the scene of the tragedy go to refute the theory that there was a burglar in the house. Mrs. Scott was found lying on her back with her head toward the south. This indicates that she was facing toward the north when she was shot. There was an empty pistol shell by the door which leads from the north into the dining room where she was lying. Without a doubt the person who fired the bullets in those shells was either in that doorway or just inside it. This is the doorway through which Mrs. Scott entered the dining room from the kitchen. It w*as the natural path for anyone to take on entering the house from the garage in the rear. The person who shot Mrs. Scott was between her and the open door, and could not have been surprised at the time the light was turned on. The record contains no evidence that on any reasonable hypothesis this murder was committed by a burglar.
Another circumstance should not be overlooked. The Scott house was under surveillance almost immediately on all sides from the time the shots were fired. Mr. Leivy stepped almost immediately to his front door, which is just opposite the east side of the Scott home, and did not see anybody running away from that house. Mr. Molesworth, who lived on the south across the street, stepped to the door and looked out and did not see anybody come from the front door - of the Scott home. Mrs. Plume Murray, who lived north, looked out and did not see anyone running away from the rear, although she did see Scott come out of the west dining room door. Mrs. Hesser, who lived a block north and across the street, was sitting at her window from which the Scott home was in view. She had seen the Scotts come home. She heard the shots, and could distinguish objects toward the Scott home, but saw no one running away from the rear. The defendant himself was immediately in the rear of the house and does not claim to have seen anybody, nor did he hear the slam of any screen door, which must have almost inevitably occurred had anyone stepped hurriedly out after having committed a deed such as described in this case. The defendant offered to prove that *329the alleged individual who walked west along the street and who was seen a few minutes afterward, or about the same time, some five or six blocks away, going in the direction of the stockyards, answered the description of one Fred Slavens; that the conductor and brakeman on the train who saw this person believed from a picture of Fred Slavens that he was the one on board their train; that Fred Slavens had a bad reputation of being a bandit and motorcar thief, and that he had served time; that his home was in Pleasanton. The'defendant argues that this “mysterious stranger” waited at the stockyards three or four hours and boarded the train that came through (a through freight not scheduled to stop, and did not stop, but was running five or six miles per hour when it passed the stockyards). There is nothing in the record of any inquiry made at the home of Fred Slavens to ascertain whether he was in the country at that time or had been there within any reasonable time, nor that anyone ever saw Fred Slavens in La Cygne at or about the time of the murder or at any other time. It was within the province of the trial court to take cognizance of all these matters when considering whether to admit the defendant’s offered testimony. It concluded, and in my judgment properly so, that it was incompetent to prove or disprove any issue in the case; that it was too remote, too disconnected to prove or disprove any essential fact connected with the murder.
If Fred Slavens had been arrested and tried for this crime, the state could not have proven that he was a bandit, an automobile thief and a man of bad reputation unless he had first put those matters in issue. On what theory, then, can it be said that the trial court erred in rejecting the offered testimony to show that Fred Slavens was of bad reputation, a bandit or motor-car thief? The true rule excludes all evidence of collateral facts which are incapable of affording any reasonable presumption or inference as to the principal facts or matter in dispute, the tendency of which is to divert the mind from the points in issue, and to excite prejudice and mislead or confuse the jury. The extraneous matters concerning Fred Slavens were clearly not competent. The court was therefore left with the offer to prove that a person bearing the description of Fred Slavens had walked along the street and in answer to an inquiry had said that someone over there had been shot. To have admitted such testimony could have done no more than raise a suspicion or confuse the minds of the jury. If this testimony was competent *330similar testimony concerning several hundred others in La Cygne that night would have been competent. In all reason a criminal trial should not be unduly prolonged by the introduction of remote matters. The minds of the jury should not be distracted from the real question at issue. The ruling of the trial court is supported by the great weight of authority. A well-considered case in point is Irvin v. State, 11 Okla. Crim. Rep. 301, 146 Pac. 453. In the opinion it was said:
“While it is competent for the defendant to show, by any legal evidence, that some other person committed the crime with which he is charged, and that he is innocent of any participation in it, such evidence must tend to connect such other person with the commission of the crime charged. An examination of the authorities will show that it is generally held that evidencewhieh could have no further effect than to cast a bare suspicion upon'another is incompetent and inadmissible. In the case of Greenfield v. People, 5 N. Y. 76, 39 Am. Rep. 636, it is said: ‘While evidence tending to show that another party might have committed the crime would be admissible, before such testimony can be received, there must be such proof of connection with it, such a train of facts or circumstances as tend clearly to point out some one besides the prisoner as the guilty party. Remote acts, disconnected, and outside of the crime itself, cannot be separately proved for such a purpose.’ In State v. Moon, 20 Idaho 202, 117 Rac. 757 Ann. Cas. 1913a, 724, it is said: ‘We do not understand that an orderly and unbiased judicial inquiry as to the guilt or innocence of a defendant on trial contemplates that such defendant should be permitted by way of defense to indulge in conjectural inferences that some other person might have committed the offense for which he is on trial, or by fanciful analogy to say to the jury that some one other than he is more probably guilty.’” (p. 331.)
In 6 Encyc. of Ev. 750 the rule is stated that:
“The mere proximity of a third person to the scene of a homicide or assault is irrelevant.”
In The State v. Beck, 73 Iowa 616, the court held that offered evidence which went only to show that a certain person was in the neighborhood of the offense at the time it was committed, was not sufficient to warrant its being submitted to the jury. It was said:
“Defendant offered to prove by another witness that Wolf was in the neighborhood at about the time that the crime was committed, but the evidence was excluded. . . . The belief afterwards expressed by him that Wolf was one of the party was not evidence, of that fact, so that if the excluded evidence had been admitted the whole question would have rested on the fact that Wolf was in the neighborhood at the time, but that fact alone has no tendency to prove that he was concerned in the commission of the offense; that the evidence was rightly excluded there can be no question.” (p. 618.)
*331In Carlton v. The People, 150 Ill. 181, the court held, in speaking of testimony similar to that offered in this case:
“The proof must connect such third person with the fact; that is, with the perpetration of some deed entering into the crime itself; there must be proof of such a train of facts and circumstances as tend clearly to point to him rather than to the prisoner as the guilty party.” (p. 188.)
In Walker v. The State, 35 South. 1011, the court held:
“Where there was no evidence tending to connect a third person with the crime, evidence that such person had a motive to commit the crime, and that he was in the town where deceased was killed on the night the killing occurred, but that witness had not seen him since, was inadmissible.”
In 30 C. J. 166, it is said:
“Remote acts, disconnected and outside of the crime itself, cannot be separately proved for such a purpose. An orderly and unbiased judicial inquiry as to the guilt or innocence of a defendant on trial does not contemplate that such defendant should be permitted by way of defense to indulge in conjectural inferences that some other person might have committed the offense for which he is on trial, or by fanciful analogy to say to the jury that some one other than he is more probably guilty.” (See, also, Phillips v. State, 203 Pac. 902; Oklahoma cases cited in Irvin v. State, supra; State v. Taylor, 136 Mo. 66; The State v. Lane, 166 N. C. 333; Golin v. State, 37 Tex. Cr. Rep. 90; Davidson v. The State, 135 Ind. 254.)
The state introduced evidence of various acts occurring between the defendant and Arlene Scott for the purpose of showing the relations existing between them and as furnishing a foundation for motive. Gus Clark and his wife testified to an occurrence about eleven months before the murder which took place at the home of one of the relatives. They testified that the defendant and Arlene Scott were scuffling; that he pinched her knees, and took other familiarities with her person. While the incident may not have been of much importance, it was competent, together with other incidents, to show the relations of the parties and, in my opinion, should not be precluded on another trial.
Defendant complains of instruction No. 20, which dealt with positive testimony as compared to negative testimony. The instruction under the circumstances was not improper. Six witnesses had testified directly that they heard a woman’s scream at about the time or immediately after the firing of the shots. The instruction not only was proper as an abstract proposition, but was proper under the evidence shown in the record.
The failure of the court to define the word “motive” was not er*332ror. The context in which the word was used made its meaning sufficiently clear. The general charge to the jury sufficiently covered that proposition as well as others to which objection was made
Other objections need not be noted.
No error has been pointed out which would warrant a reversal of the judgment.
Johnston, C. J., joins in this dissent.